[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                MAR 4, 2010
                              No. 09-14147                      JOHN LEY
                          Non-Argument Calendar                   CLERK
                        ________________________

                     D. C. Docket No. 09-60030-CR-WJZ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

GEORGE ANDRE KELLY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (March 4, 2010)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Eric M. Cohen, appointed counsel for George Andre Kelly, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and

Kelly’s convictions and sentences are AFFIRMED.




                                          2